Citation Nr: 0839451	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  97-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1961 to 
July 1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the veteran's claim for service 
connection for seizure disorder, including as secondary to 
service-connected bilateral hearing loss.  The Board remanded 
the matter for further evidentiary development and 
adjudication in June 2004 and again in March 2007.  After 
completing the required evidentiary development, the agency 
of original jurisdiction (AOJ) re-adjudicated the claim and 
again denied the veteran's claim via the issuance of a 
supplemental statement of the case (SSOC), most recently in 
September 2007.  


FINDINGS OF FACT

1.  The veteran's current seizure disorder was first 
manifested more than one year after the end of his military 
service and is unrelated to his period of military service or 
to any aspect thereof.

2.  The veteran's seizure disorder has not been caused or 
made worse by service-connected hearing loss.


CONCLUSION OF LAW

The veteran does not have a seizure disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service; the veteran's seizure disorder is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this respect, through December 2001 and July 2004 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.

The Board also finds that the December 2001 and July 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned December 2001 and 
July 2004 notice letters.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
via the September 2007 supplemental statement of the case.  
The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  Nothing about the evidence or 
any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran's service treatment records have been 
associated with his claims file, as have records of his 
ongoing treatment at the West Palm Beach and Mountain Home VA 
Medical Centers (VAMCs).  The veteran was medically examined 
for VA purposes in July 1997, November 2004, and April 2007, 
and an etiological opinion has been provided.  Otherwise, the 
veteran has not identified, and the record does not indicate, 
existing records pertinent to the claim on appeal that need 
to be obtained.

II. Analysis

The Board notes initially that the RO has considered the 
veteran's claim for service connection for a seizure disorder 
as directly related to service and on a secondary basis--
secondary to the veteran's service-connected bilateral 
hearing loss.  The Board will likewise consider both theories 
of entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, to include epilepsies, may 
be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).   

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence of record consists of the veteran's service 
treatment records, his post-service treatment at the 
Okeechobee and Mountain Home VAMCs, and VA examinations 
provided the veteran in July 1997, November 2004, and April 
2007.  The veteran's service treatment records are silent as 
to complaints of or treatment for seizures or a seizure 
disorder.  On his February 1981 separation report of medical 
history, the veteran answered "No" when asked whether he 
had ever suffered from "epilepsy or fits."  Similarly, the 
separation medical examiner noted no abnormalities with the 
veteran's neurologic system.  Post-service medical evidence 
from the Okeechobee and Mountain Home VAMCs reflects that the 
veteran was first diagnosed with a "seizure state" in March 
1998.  In April 1998, he was seen at the Mountain  Home VAMC 
with complaints of seizures of "many years" duration; at 
that time, he was diagnosed with complex partial seizure 
disorder and was prescribed medication.  The veteran has 
consistently sought treatment for his seizure disorder since 
that time.

The veteran was provided VA medical examinations in July 
1997, November 2004, and April 2007.  At the July 1997 
examination, the examiner noted that the veteran had a family 
history of seizure disorder, with two siblings and two 
children diagnosed with seizures.  The veteran further 
reported that he had been having seizures since at least 1996 
and stated that the seizures involved dizziness, tingling 
across his face, drooling, and staring into space for 
approximately 10 seconds.  He reported having approximately 
100 seizures in the year prior to the examination.  Magnetic 
resonance imagery (MRI) examination revealed an unremarkable 
brain with no evidence of mass lesions.  Electroencephalogram 
(EEG) examination was abnormal, and the veteran was diagnosed 
with "probable complex partial seizures" and mild sleep 
apnea.  

The veteran was again provided VA medical examination in 
November 2004.  At that time, the examiner noted the 
veteran's history of seizure disorder, which was reported as 
intermittent left facial tingling and numbness in the tongue.  
The veteran reported that his prescribed seizure medication 
had helped him significantly and that he had not had a 
seizure in the 2 to 3 years preceding the examination.  He 
further reported having been involved in a mortar explosion 
during service in which his "body was rolled over several 
times."  He did not recall a loss of consciousness or head 
trauma but speculated that the incident was related to his 
current seizure disorder.  He also reported that his seizure 
symptoms first manifested during his service.  The examiner 
noted that a computed tomography (CT) scan of the veteran's 
brain in May 2002 revealed an old infarction and that an 
August 2000 EEG revealed no abnormalities.  The examiner 
noted that there was no evidence in the veteran's file of 
head trauma during service and opined that an etiological 
link between the veteran's service and his seizure disorder 
was "unable to be established."

Report of the veteran's April 2007 VA examination reflects 
that the veteran again reported experiencing a mortar 
explosion during service.  The examiner noted that there was 
no evidence in the file to substantiate the veteran's account 
of having experienced head trauma as a result of explosions 
while in service.  The examiner noted further that the 
veteran reported being unsure when his seizures began but 
stated it was possible they started as early as the 1970s, 
when the veteran was still in service.  He again described 
symptoms as including numbness and tingling in the left side 
of his face with occasional drooling.  He reported that his 
anti-seizure medication was keeping the disorder under good 
control and that he had not had a seizure in "a few years."  
Neurological examination at the time revealed no 
abnormalities.  The examiner opined that a nexus between the 
veteran's seizure disorder and his time in service "cannot 
be established," reasoning that the "cause of seizures is 
usually unknown in most cases," including the veteran's.  
For the same reasons, the examiner opined that he did not 
find there to be "a clear connection of his seizure with his 
hearing problems."

The veteran has also submitted written argument concerning 
his claim for service connection for a seizure disorder.  In 
his April 1999 claim, the veteran stated that his seizure 
disorder was caused by his service-connected hearing loss, 
which he termed an "inner ear problem."  He has also 
stated, in his December 1999 notice of disagreement and his 
February 2000 VA Form 9 (Appeal to Board of Veterans 
Appeals), that he believes the seizure disorder was caused by 
the mortar explosion to which he also attributes his hearing 
loss.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for seizure 
disorder.  Here, notwithstanding the veteran's current 
diagnosis of seizure disorder, a review of the evidence does 
not reflect competent medical evidence linking the currently 
diagnosed disability, or any seizure disability, to the 
veteran's time in service.  Further, the Board finds that the 
record does not reflect medical evidence linking the 
veteran's seizure disorder to his service-connected bilateral 
hearing loss.  Hence, an essential requirement for service 
connection is not met.

In finding that the veteran's seizure disorder is not related 
to his time in service, the Board finds persuasive the lack 
of any in-service diagnosis or treatment for seizures, as 
well as the fact that no physician or other medical 
professional has linked the veteran's seizure disorder 
directly to active service.  Additionally, neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical opinion establishing a 
relationship between the veteran's currently diagnosed 
seizure disorder and his period of military service.  The 
Board finds the medical evidence in the veteran's service 
treatment records to be persuasive that he was not treated 
for or diagnosed with seizure disorder at any time while in 
service.  The veteran's February 1981 reports of medical 
history and examination noted no abnormalities of the 
veteran's neurologic system and no reports of seizures.  A 
diagnosis of seizure disorder was not made until 1998, more 
than 16 years after his separation from service.  The Board 
further notes that the November 2004 and April 2007 VA 
examiners concluded that the veteran's existing seizure 
disorder was not linked to his time in service.  Hence, the 
record presents no basis for a grant of direct service 
connection for seizure disorder or for favorable application 
of the one-year presumption.  38 C.F.R. §§ 3.307, 3.309.  

Because the question of whether a disability such as seizure 
disorder is proximately related to another disorder such as 
hearing loss is a medical question requiring expertise, the 
Board relies upon the November 2004 and April 2007 VA 
examiner's opinions in making its determination.  The April 
2007 examination report reflects that the examiner solicited 
a subjective history from the veteran in addition to 
examining his claims file and understood the medical question 
being asked by VA.  As well, the April 2007 VA examiner 
offered a rationale for his opinion that the veteran's 
seizure disorder was less likely than not related to 
bilateral hearing loss, relying on the examination and his 
own medical expertise in concluding that any connection 
between the veteran' seizure disorder and his service-
connected hearing loss was doubtful.  The Board also finds 
compelling the fact that no physician or other medical 
professional has linked the veteran's seizure disorder to his 
service-connected bilateral hearing loss.  Additionally, 
neither the veteran nor his representative has presented or 
alluded to the existence of any medical opinion establishing 
any relationship between the veteran's currently diagnosed 
seizure disorder and his hearing loss.  Thus, in rendering a 
decision as to whether the veteran's seizure disorder is 
etiologically linked to his service-connected hearing loss, 
the Board finds compelling the negative medical opinion 
provided by the VA examiner in April 2007.

The Board has also considered the veteran's own allegations 
with regard to his claim for service connection for seizure 
disorder.  Although the Board does not doubt the sincerity of 
the veteran's belief that his disability is related to his 
service or to his service-connected hearing loss, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter, such as the medical relationship between 
any current disability and service-connected disability.  See 
Bostain v. West, 11 Vet. 124, App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the veteran's assertions 
alone cannot provide a basis for a grant of service 
connection.  

The Board further acknowledges that the veteran has indicated 
that his seizures began as early as the 1970s, at which time 
the veteran was still in service.  However, the Board finds 
compelling the veteran's statement to his April 2007 VA 
examiner that he was unable to recall when the seizures 
began, as well as the fact that the veteran's service 
treatment records and separation medical examination are 
silent as to any complaints of seizure activity.  The Board 
thus concludes that, the veteran's contentions 
notwithstanding, the record does not support a finding that 
the veteran's seizures began during his period of active 
duty.

In conclusion, the Board finds that it has not been shown 
that the veteran's seizure disorder is related to service.  
Furthermore, the objective medical evidence of record does 
not provide a nexus between the veteran's service-connected 
hearing loss and his seizure disorder.  For all the foregoing 
reasons, the Board thus concludes that the veteran's seizure 
disorder was not incurred in or aggravated by service and is 
not proximately due to or the result of his service-connected 
hearing loss.  The claim for service connection for seizure 
disorder must thus be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for seizure disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


